DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims recite “Computer-readable storage medium”. However, the specification defines the computer-readable storage medium in such a way to include non-statutory subject matters. The specification doesn't limit to statutory matters. Specifically, the specification describes the computer-readable storage medium includes a signal and/or carrier wave (see [0052] as shown below).
“[0052] The program modules 516 may include various software and/or program modules described herein. By way of example, and not limitation, computer-readable media may include any available computer storage media or communication media that can be accessed by the computer system 500. Communication media includes computer- readable instructions, data structures, program modules, or other data in a modulated data signal such as a carrier wave or other transport mechanism and includes any delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics changed or set in a manner as to encode information in the signal. By way of example, and not limitation, communication media includes wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of the any of the above should also be included within the scope of computer-readable media.”  
A computer-readable storage medium is a tangible physical article or object, some form of matter, which a signal (infrared)/carrier wave is not. That the other two product classes, machine and composition of matter, require physical matter is evidence that a manufacture was also intended to require physical matter. A signal/carrier wave, a form of energy, does not fall within either of the two definitions of manufacture. Thus, a signal/carrier wave does not fall within one of the four statutory classes of Sec. 101. See MPEP 2106.
Under the principles of compact prosecution, the claims have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC 101 issues. For example, -- A non-transitory computer-readable storage medium…--
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,951,447 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims in the instant application are included or broader than the claims in the Patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dagdeviren et al. (US 6,519,291 B1) in view of Fazlollahi et al. (US 2016/0294441 A1).
Regarding claim 1, Dagdeviren discloses a method comprising: determining that a new cyclic extension value determined is not equal to a default cyclic extension value (e.g. col. 6, lines 60-67; and etc., illustrating the determining new cyclic extension); and updating a cyclic extension value for a cable in a circuit to the new cyclic extension value (col. 7, lines 1-34; col. 9, lines 30-65; and so on, explaining adjusting the original cyclic extension to the new cyclic extension).
Dagdeviren doesn’t explicitly disclose method is by a fast access to subscriber terminal (“G.Fast”) distribution point unit (“DPU”) comprising a DPU processing component, and the cable is G.Fast cable.
Fazlollahi teaches the method is by a fast access to subscriber terminal (“G.Fast”) distribution point unit (“DPU”) comprising a DPU processing component, and the cable is G.Fast cable (e.g. paragraph [0028]-[0042]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method is by a fast access to subscriber terminal (“G.Fast”) distribution point unit (“DPU”) comprising a DPU processing component, and the cable is G.Fast cable as taught by Fazlollahi into Dagdeviren in order to improve the rate and/or quality of communication.
Regarding claims 8 and 15, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 above in order to define the corresponding system and computer readable medium, respectively, and the rejection to claim 1 is applied hereto. 
Regarding claim 2, 9, and 16, Dagdeviren further discloses comprising synchronizing an equipment (such as 100 or 300) with the default cyclic extension value (col. 2, lines 22-62; col. 6, lines 24-56; col. 9, line 25-col. 10, line 17; and etc.).
Dagdeviren doesn’t explicitly disclose the equipment is a G.Fast modem.
Fazlollahi teaches the equipment is a G.Fast modem (e.g. paragraph [0029]-[0037]; and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the equipment is a G.Fast modem as taught by Fazlollahi into Dagdeviren in order to improve the rate and/or quality of communication.
Regarding claim 3, 10, and 17,  as applied above, Dagdeviren the sycronization. However, Dagdeviren doesn’t discloses wherein synchronizing the G.Fast modem with the default cyclic extension value comprises synchronizing the G.Fast modem with the default cyclic extension value for a longest G.Fast cable in the G.Fast circuit.
Fazlollahi teaches wherein synchronizing the G.Fast modem with the default cyclic extension value comprises synchronizing the G.Fast modem with the default cyclic extension value for a longest G.Fast cable in the G.Fast circuit (e.g. fig. 4; paragraph [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein synchronizing the G.Fast modem with the default cyclic extension value comprises synchronizing the G.Fast modem with the default cyclic extension value for a longest G.Fast cable in the G.Fast circuit as taught by Fazlollahi into Dagdeviren in order to improve the rate and/or quality of communication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461